Citation Nr: 0730560	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam 
veteran with disability resulting from spina bifida.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to December 1968 and is appealing this matter as 
custodian of his son.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in April 2005 when it was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In April 2005, the Board remanded this case to obtain a 
medical examination and opinion regarding whether it was "at 
least as likely as not that the [veteran's] son has a form or 
manifestation of spina bifida (other than spina bifida 
occulta)." (emphasis in original.)  After examining the 
veteran's son in August 2005 and reviewing the claims file, 
the VA examiner noted in a July 2006 addendum report that he 
could not find a diagnosis of spina bifida in Dr. J. R. S.'s 
October and November 1999 treatment notes and that, as a 
result, he could not confirm a diagnosis of spina bifida.  He 
suggested that "[i]t may be reasonable to consider referring 
this matter back to his primary treating neurologist Dr. 
[J. R. S.] for further clarification."  Hence, it remains 
unclear whether the veteran's son's disability is a form or 
manifestation of spina bifida.

In January 2007 letters, the RO requested that both Dr. 
J. R. S. and Dr. F. A. (the veteran's son's primary care 
physician) provide clarification regarding whether the 
veteran's son has a form or manifestation of spina bifida.  
To date, neither doctor has responded to these requests.  It 
appears that Dr. J. R. S. provided some treatment records in 
response to an October 2005 letter requesting such records; 
however, it is not clear that all treatment records from him 
have been secured.  Additionally, while a May 2002 letter 
from Dr. F. A. has been associated with the claims file, 
treatment records from Dr. F. A. have not been secured.  
Hence, treatment records and clarification regarding whether 
the veteran's son has a form or manifestation of spina bifida 
must be sought from Drs. F. A. and J. R. S.

In a May 2007 supplemental statement of the case (SSOC), the 
RO informed the veteran that neither Dr. F. A. nor Dr. 
J. R. S. had responded to the RO's requests for 
clarification.  However, while a January 2007 letter asked 
the veteran for assistance in obtaining records from these 
doctors, it did not inform him that it is ultimately his 
responsibility to provide medical evidence to support his 
claim if VA's attempts to assist him in obtaining private 
medical evidence are unsuccessful.  See 38 U.S.C.A. § 5107 (a 
claimant has the responsibility to support a claim for 
benefits); see also Hyatt v. Nicholson, 21 Vet. App. 390 
(2007) (finding that it is "ultimately the claimant's 
responsibility" to provide the information necessary to 
locate and secure non-governmental relevant records).  Hence, 
the veteran should be notified that further information and 
records are required from neurologist Dr. J. R. S., and from 
primary care physician Dr. F. A.  While the Board regrets 
further delay in this matter, as this evidence is considered 
critical to the determination that must be made, it must be 
secured.  In this regard, the veteran is advised that 
38 C.F.R. § 3.158(a) provides that when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the veteran that 
treatment records and clarification from 
Drs. J. R. S. and F. A. regarding whether 
his son has a form or manifestation of 
spina bifida are necessary to adequately 
decide his claim.  The veteran should be 
asked to provide authorizations for 
release of all records of treatment or 
evaluation of his son by Dr. J. R. S. and 
Dr. F. A. so VA can assist him in 
obtaining these records.  The veteran 
should be notified that if VA is unable to 
obtain these treatment records, it is 
ultimately his responsibility to secure 
them for the record.  [In conjunction with 
this request, the RO should again advise 
the veteran of the importance of this 
information and of the provisions of 
38 C.F.R. § 3.158.]  The RO should again 
attempt to obtain complete records of all 
treatment and evaluations from Dr. F. A. 
and Dr. J. R. S. and should request that 
both doctors provide a clarifying 
statement regarding whether the veteran's 
son has spina bifida as defined by VA.

2.  The RO should undertake any other 
development suggested by the response 
to/results of the development ordered 
above, to include arranging for a VA 
examination.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



